       Case 4:19-cv-04265 Document 1 Filed on 10/30/19 in TXSD Page 1 of 5



CVC.24942
                        IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

LORETTA CLARK,                                    §
         Plaintiff,                               §
                                                  §
VS.                                               §       CIVIL ACTION NO. 4:19-cv-4265
                                                  §
LA FITNESS INTERNATIONAL, L.L.C.                  §
d/b/a LA FITNESS,                                 §
            Defendant.                            §

      DEFENDANT LA FITNESS INTERNATIONAL, LLC’S NOTICE OF REMOVAL

        Defendant LA FITNESS INTERNATIONAL, LLC (“Defendant”), pursuant to 28

U.S.C. §§ 1332, 1441, and 1446, files this Notice of Removal.

                                        I. INTRODUCTION

        1.     This removal is based on diversity jurisdiction.            Plaintiff Loretta Clark

(“Plaintiff”) seeks redress from Defendant under a premises liability theory of recovery for

injuries she allegedly suffered while taking a shower in the handicap shower stall of the women’s

locker room. Mrs. Clark attempted to sit on the shower seat inside the stall, but she was injured

when the shower seat allegedly collapsed.

        2.     Plaintiff is now, and was at the time of removal, and at the time of the filing of the

instant lawsuit, a citizen of Texas.

        3.     In contrast, Defendant is now, and was at the time of removal, and at the time of

the filing of the instant lawsuit, a California limited liability company whose members are LAF,

Inc., a California corporation with its principal place of business located in Irvine, California,

Seidler Fitness Holdings II, LP, a Delaware limited partnership, and the Seidler Company, LLC,

a Delaware limited liability company. No member of Fitness International, LLC is a citizen of

Texas. The citizenship of a limited liability company such as Fitness International, LLC is


DEFENDANT LA FITNESS INTERNATIONAL, LLC’S NOTICE OF REMOVAL                                   PAGE 1
         Case 4:19-cv-04265 Document 1 Filed on 10/30/19 in TXSD Page 2 of 5




determined by the citizenship of its members, not by the state where the entity was organized.

See Tewari De-Ox Systems, Inc. v. Mountain States/Rosen, LLC, 757 F.3d 481, 483 (5th Cir.

2014).

         4.     In addition, the amount in controversy exceeds $75,000, exclusive of interest and

costs. In particular, Plaintiff’s Original Petition seeks monetary relief of “over $200,000 but not

more than $1,000,000.”

         5.     Defendant files this Notice of Removal within thirty days of accepting service of

Plaintiff’s Original Petition (October 10, 2019). This action has been on file for less than one

year.

                      II. BASIS FOR REMOVAL: DIVERSITY JURISDICTION

A.       Diversity Jurisdiction Exists

         6.     Removal is proper because this lawsuit involves a controversy between citizens of

different states. 28 U.S.C. 1332(a)(1). Specifically, Plaintiff is now, and was at the time of

removal, and at the time of the filing of the instant lawsuit, a citizen of Texas. In contrast,

Defendant is now, and was at the time of removal, and at the time of the filing of the instant

lawsuit, a California limited liability company whose members are LAF, Inc., a California

corporation with its principal place of business located in Irvine, California, Seidler Fitness

Holdings II, LP, a Delaware limited partnership, and the Seidler Company, LLC, a Delaware

limited liability company. No member of Fitness International, LLC is a citizen of Texas. The

citizenship of a limited liability company such as Fitness International, LLC is determined by the

citizenship of its members, not by the state where the entity was organized. See Tewari De-Ox

Systems, Inc. v. Mountain States/Rosen, LLC, 757 F.3d 481, 483 (5th Cir. 2014). Thus, complete

diversity of citizenship between the parties exists.




DEFENDANT LA FITNESS INTERNATIONAL, LLC’S NOTICE OF REMOVAL                                 PAGE 2
      Case 4:19-cv-04265 Document 1 Filed on 10/30/19 in TXSD Page 3 of 5




       7.      In addition, the amount in controversy exceeds $75,000, exclusive of interest and

costs. 28 U.S.C. §§ 1332, 1441. Specifically, Plaintiff’s Original Petition seeks monetary relief

of “over $200,000 but not more than $1,000,000.”

B.     Removal Is Timely

       8.      Defendant accepted service of a copy of Plaintiff’s Original Petition on October

10, 2019. Defendant files this Notice of Removal within thirty days after service. 28 U.S.C. §

1446(b)(1). Thus, removal of this action is timely.

                        III. COMPLIANCE WITH REMOVAL PROCEDURES

       9.      Attached to or filed with this Notice of Removal are the following documents

required by 28 U.S.C. § 1446(a) and S.D. TEX. LOCAL RULE 81 (these documents are hereby

incorporated by reference in all respects):

               A.      Civil Cover Sheet;

               B.      Defendant’s List of Attorneys Involved in the Case;

               C.      Defendant’s Index of Documents;

                       1.      State Court Docket Sheet;

                       2.      Plaintiff’s Original Petition, filed September 25, 2019; and

                       3.      Defendant’s Original Answer, filed October 22, 2019.

       10.     Venue is proper in this district pursuant to 28 U.S.C. §§ 124(b)(2) and 1441(a)

because the United States District Court for the Southern District of Texas, Houston Division,

embraces Harris County, Texas, where the state court action was filed and is currently pending.

Specifically, Plaintiffs filed suit in the 55th Judicial District Court of Harris County, Texas, Cause

No. 2019-69736.


       11.     Defendant will immediately file a copy of this Notice of Removal with the clerk

of the state court in which the state court action is pending.

DEFENDANT LA FITNESS INTERNATIONAL, LLC’S NOTICE OF REMOVAL                                    PAGE 3
      Case 4:19-cv-04265 Document 1 Filed on 10/30/19 in TXSD Page 4 of 5




       WHEREFORE, PREMISES CONSIDERED, Defendant Fitness International LLC

requests this action be immediately and entirely removed upon filing of this Notice of Removal

to the United States Court for the Southern District of Texas, Houston Division, and for such

other and further relief to which Defendant may be justly entitled.

                                             Respectfully submitted,

                                             FLETCHER, FARLEY, SHIPMAN
                                             & SALINAS, L.L.P.


                                      BY:    /s/Douglas D. Fletcher
                                             DOUGLAS D. FLETCHER
                                             State Bar No. 07139500
                                             Email: doug.fletcher@fletcherfarley.com
                                             JEFFREY D. SMITH
                                             State Bar No. 24063008
                                             Email: jeffrey.smith@fletcherfarley.com
                                             9201 N. Central Expressway, Suite 600
                                             Dallas, Texas 75231
                                             (214) 987-9600 (office)
                                             (214) 987-9866 (telecopier)

                                             ATTORNEYS FOR DEFENDANT LA FITNESS
                                             INTERNATIONAL, LLC d/b/a LA FITNESS




DEFENDANT LA FITNESS INTERNATIONAL, LLC’S NOTICE OF REMOVAL                            PAGE 4
      Case 4:19-cv-04265 Document 1 Filed on 10/30/19 in TXSD Page 5 of 5




                              CERTIFICATE OF SERVICE

       I hereby certify that the foregoing instrument was electronically filed via the Court’s
CM/ECF system and a true and correct copy of same was delivered to all counsel of record in
accordance with the FEDERAL RULES OF CIVIL PROCEDURE on this the 30th day of October 2019.

                                           /s/ Douglas D. Fletcher
                                           DOUGLAS D. FLETCHER




DEFENDANT LA FITNESS INTERNATIONAL, LLC’S NOTICE OF REMOVAL                            PAGE 5
